Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00570-CR

                                         Tommy Shawn RIECK,
                                              Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR5851W
                            Honorable Philip A. Kazen Jr., Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: October 9, 2013

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” The clerk’s record contains a written plea bargain,

and the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the trial court’s certification accurately reflects that the

underlying case is a plea-bargain case. See TEX. R. APP. P. 25.2(a)(2).
                                                                                       04-13-00570-CR


       Rule 25.2(d) of the Texas Rules of Appellate Procedure states “The appeal must be

dismissed if a certification that shows the defendant has a right of appeal has not been made part

of the record under these rules.” TEX. R. APP. P. 25.2(d).

       On September 11, 2013, we ordered that this appeal would be dismissed pursuant to rule

25.2(d) unless an amended trial court certification showing that the appellant has the right of appeal

was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, no pet.).

       On September 23, 2013, Appellant’s court-appointed counsel from the Bexar County

Appellate Public Defender’s Office filed a response stating that he had reviewed the record, and it

showed that Appellant “waived the right of appeal in writing as part of his plea bargain with the

State.” He concluded that this court “has no choice but to dismiss the appeal.”

       Given the record and Appellant’s response, Rule 25.2(d) requires this court to dismiss this

appeal. Accordingly, the appeal is dismissed.



                                                   PER CURIAM


DO NOT PUBLISH




                                                 -2-